Order filed May 8, 2012.




                                         In The

                      Fourteenth Court of Appeals
                                     ____________

                                  NO. 14-12-00157-CV
                                    ____________

                  BERNARDO MORALES CERVANTES, Appellant

                                            V.

                   BAYVIEW LOAN SERVICING LLC, Appellee



                       On Appeal from the 334th District Court
                                Harris County, Texas
                         Trial Court Cause No. 2010-47515A


                                       ORDER

       Appellant=s brief was due April 18, 2012. No brief or motion for extension of time
has been filed.
       Unless appellant files a brief, and a motion reasonably explaining why the brief was
late, with the clerk of this court on or before May 29, 2012, the court will dismiss the
appeal for want of prosecution. See Tex. R. App. P. 42.3(b).


                                          PER CURIAM